       Case: 1:18-cv-02332-DAP Doc #: 11 Filed: 01/16/19 1 of 1. PageID #: 104


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                  )
 JEAN LYNCH,
                                                  )
                                                  )
               Plaintiff,                             Case No. 1:18-CV-2332
                                                  )
                                                  )
        v.                                            Judge Dan Aaron Polster
                                                  )
                                                  )
 LAKE COUNTY, ET AL.,                                 MINUTES AND DISMISSAL
                                                  )
                                                  )
               Defendants.
                                                  )

       On January 15, 2019, the Court held a scheduled teleconference attended by Plaintiff Jean

Lynch, Plaintiff’s counsel Peter C. Mapley, Defendants’ representative Frank Leonbruno, and

Defendants’ counsel Tami Z. Hannon. During the teleconference, the parties accepted the Court’s

proposed settlement.

       Accordingly, this case is dismissed with prejudice, each party to bear its own costs. Notice by

the Clerk of Courts being hereby waived.

       The Court retains jurisdiction to ensure that the settlement agreement is executed.


       IT IS SO ORDERED.


                                                /s/ Dan Aaron Polster_Jan. 16, 2019_
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE
